DETAILED ACTION
Claims 1-9, 11, and 13-19 are currently pending in this Office action.  Claims 10 and 12 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8–12, filed 04/23/2021, with respect to claims 1-5, 7-9, and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Daab et al.,“Two-Step Delamination of Highly Charged, Vermiculite-like Layer Silicates via Ordered Heterostructures,” Langmuir, 33, pp. 4816-4822 (2017) as evidenced by Breu et al., “Charge Homogeneity in Synthetic Fluorohectorite,” Chem. Mater., 13, pp. 4213-4220 (2001) have been fully considered and are persuasive.  Namely, Daab (published April 28, 2017) is no longer prior art because applicant has perfected the foreign priority date (February 1, 2017) for the present application by filing a certified English translation of the priority document.  The 102(a)(1) rejection of claims 1-5, 7-9, and 11 has been withdrawn.
Applicant's remaining arguments filed 04/23/2021 have been fully considered but they are not persuasive. Concerning the 103 rejection of claims 1-7, 9, and 11 over Ballard et al. (GB 1593392), page 10 argues that the reference does not teach the claimed Lagaly layer charge, nor “the problems in working with these materials or any solution for the same.”  This is unpersuasive because the recited Lagaly layer charge only describes the starting material for the product-by-process language of claim 1 and does not describe the final “sheet silicate lamellae” of product claim 1.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, the patentability of claim 1 is determined by a “[s]heet 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the problems in working with these materials or solutions for the same) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Pages 10-11 also attempt to distinguish Ballard from the present claims on the basis that “the pending claims have an average aspect ratio of at least 10,000.”  Namely, applicant argues, but does not show, that page 3, lines 51-55 of Ballard “must be somewhere between the endpoints of this range [1,000 to 10,000] , and hence must be less than 10,000.”  This is not persuasive because Ballard discloses that its sheet silicate possess an aspect ratio of 10,000, which is within the presently claimed range of “at least 10 000.”  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Otherwise, applicant has not demonstrated the criticality of the claimed average aspect ratio.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.
As for the 103 rejection over Stöter et al., “Nanoplatelets of Sodium Hectorite Showing Aspect Ratios of 20000 and Superior Purity,” Langmuir 29, pp. 1280-1285 (2013), page 11 argues that Stöter “fails to disclose lamellae” having the claimed Lagaly layer charge of 0.56 p.f.u. to 0.90 p.f.u” or “suggest how to obtain lamellae having the claimed Lagaly layer charge.”  This is insufficient to overcome the previous rejection for similar reasons as above.  Namely, the recited Lagaly layer charge only describes the starting material for the product-by-process language of claim 1 and does not describe the “sheet In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, the patentability of claim 1 is determined by a “[s]heet silicate lamallae having an average ratio of at least 10000” rather than the process for preparing the same.  Stöter at abstract teaches a delaminated hectorite with an ordered structure with alkylammonium ions intercalated therein and an aspect ratio of about 20000.
As such, Ballard and Stöter remain applicable to claim 1 and the claims depending therefrom.

Drawings
The objection to the drawings in light of the replacement drawings for Figs. 2 and 5, as well as the amendment to the specification to provide reference characters for (A) and (B) for Fig. 3.

Claim Rejections - 35 USC § 112
The previous rejection of claims 1-9 and 11 as being indefinite under 35 U.S.C. 112(b) is withdrawn in light of the amendment correcting underlying claim 1.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation " the aspect ratio being 12 000- 50 000" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is further indefinite because it is unclear what possesses “the aspect ratio,” since sheet silicate (A) would have a different aspect ratio in each of the claimed process steps of underlying claim 8.  The metes and bounds for claim 19 cannot be reasonably ascertained.  For the purposes of the rejections 

Claim Rejections - 35 USC § 102/103
Claim(s) 8, 13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wenzel et al. (US 2004/0183051 A1) as evidenced by Bohrn et al. (US 4877484 A).
With respect to claim 8, Wenzel suspending a native phyllosilicate in an aqueous solution of cationic surfactant (a quarternary alkylammonium salt) and organic surfactant (a monoalcohol, preferably ethanol); separating the phyllosilicate-intercalation compound from the suspension (filtering or decanting the supernatant); washing the separated compound with several milliliters of water; and drying the resulting compound.  [0021]-[0022], [0024], [0027], [0034],  [0037].  Examples 2-5 each use water as the solvent of the suspension and in the step of washing, where the separated phyllosilicate-intercalation compound is introduced into water.  [0001] specifies native vermiculite as starting material, which is a 2:1 layered silicate with a Lagaly layer charge per structural unit of 0.6 to 0.9; and having sodium cations in alternate layers, as evidenced by Bohrn col. 3, ll. 64–68, col. 4, ll. 6-7, 18-26, 34-41.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Wenzel anticipates the claimed process because its washing step (dispersing the separated phyllosilicate-intercalation compound by introducing it into water in the washing step) would necessarily delaminate the phyllosilicate-intercalation compound.
Alternatively, while Wenzel does not label its washing step as “delaminating,” since each of the claimed components is present and rendered obvious by the teachings of Wenzel, a person having ordinary skill in the art before the effective filing date would have reasonably expected the washing step to delaminate the phyllosilicate-intercalation compound.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
10-C18-alkyl-tri-C1-C6-alkylammonium salts as the surface-active quaternary ammonium compound.
With respect to claim 15, Wenzel at [0027] discloses ethanol as a preferred monoalcohol.
With respect to claim 17, Wenzel at [0001] specifies native vermiculite as starting material, which is a 2:1 layered silicate as evidenced by Bohrn col. 3, ll. 64–68.

Claim Rejections - 35 USC § 103
Claim 1-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ballard et al. (GB
1593392).
With respect to claims 1-7, Ballard at claim 26 teaches aqueous suspensions of vermiculate treated with aqueous sodium salt and a solution of organic substituted-ammonium cation. Page 3 line 51-
55 teaches that the resulting vermiculate have an aspect ratio of 10000 (“lamellae […] will have one very small dimension (the thickness of the plate), typically on the order to one thousandth or even one ten thousandth of the large dimensions”). The silicate is readily dried according to page 3 line 55-57.
Ballard differs from the present claims because it does not specify all of the product-by-process steps for preparing the sheet silicate of underlying claim 1.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, the patentability of claim 1 is determined by a “[s]heet silicate lamallae having an average ratio of at least 10000” rather than the process for preparing the same. As discussed above, Ballard at abstract teaches sheet silicate lamellae having an aspect ratio of 10000.
Accordingly, as sheet silicate lamallae possessing an average aspect ratio as claimed would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention insofar as Ballard satisfies this limitation by teaching a sheet silicate characterized by an aspect ratio within this range.

With respect to claim 11, Ballard at page 3 line 57-61 teaches laminated films or structures of the silicate with plastic.

Claims 1-7, 9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stöter et al., “Nanoplatelets of Sodium Hectorite Showing Aspect Ratios of 20000 and Superior Purity,” Langmuir 29, pp. 1280-1285 (2013).
With respect to claims 1-7, Stöter at abstract teaches a delaminated hectorite with an ordered structure with alkylammonium ions intercalated therein and an aspect ratio of about 20000. The hectorite is more particularly a sodium fluorohectorite according to “Introduction,” 1280.
Stöter differs from the present claims because it does not specify all of the product-by-process steps for preparing the sheet silicate of underlying claim 1.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. In this case, the patentability of claim 1 is determined by a “[s]heet silicate lamallae having an average ratio of at least 10000” rather than the process for preparing the same. As discussed above, Stöter at abstract teaches sheet silicate lamellae having an aspect ratio of 20000. The sheet silicate is based upon sodium fluorohectorite that is ammonium-exchanged with an n-butyl ammonium salt and delaminated.
Accordingly, as sheet silicate lamallae possessing an average aspect ratio as claimed would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention insofar as Stöter satisfies this limitation by teaching a sheet silicate characterized by an aspect ratio within this range.
With respect to claim 9, Stöter at 1283 describes aqueous solutions containing the delaminated hectorite.

With respect to claim 18, Stöter at abstract teaches sheet silicate lamellae having an aspect ratio of 20000.

Claims 14, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (US 2004/0183051 A1) as evidenced by Bohrn et al. (US 4877484 A).
The disclosure of Wenzel as discussed for claim 8 above is herein incorporated by reference.
With respect to claim 14, Wenzel at [0035] discloses that the cationic surfactant (e.g., alkylammonium salt) concentration is 0.01 moles/L to 5.0 moles/L, which overlaps the presently claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Given that Wenzel teaches a content of alkylammonium salt that overlaps the presently claimed concentration, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a sheet silicate by the method as presently claimed.  Otherwise, applicant has not demonstrated the criticality of the claimed concentration.
With respect to claim 16, Wenzel is silent as to where the 2:1 sheet silicate (A) is a 2:1 sheet silicate prepared by melt synthesis.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.  In this, claim 16 is drawn to a method, but is not limited by the product-by-process language which only describes the starting material (2:1 sheet silicate (A)), not the method for producing a sheet silicate lamellae by delaminating a 2:1 sheet silicate.  The patentability of the method of claim 16 does not 
Accordingly, a person of ordinary skill in the art would reasonably expect to produce a sheet silicate lamellae by a method as claimed because Wenzel at [0001] specifies native vermiculite as starting material, which is a 2:1 layered silicate having a Lagaly layer charge per structural unit of 0.6 to 0.9; and having sodium cations in alternate layers, as evidenced by Bohrn col. 3, ll. 64–68, col. 4, ll. 6-7, 18-26, 34-41.
With respect to claim 19, Wenzel differs from claim 19 because it is silent as to the aspect ratio of the resulting sheet silicate lamellae of the method.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Wenzel teaches a process of preparing a sheet silicate lamellae by each of the presently claimed process steps.
While Wenzel does not directly disclose the aspect ratio of the sheet silicate lamellae, since each of the claimed components is present and rendered obvious by the teachings of Wenzel, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting sheet silicate lamellae of the method to possess an aspect ratio within the claimed range.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768